Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 12/16/2021.
Claims 1, 3-6, and 8-10 are pending and have been examined.
Claims 1, 3-6, and 8-10 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states, in relevant part, “processing circuitry configured display a search condition setting”. Examiner is unsure whether this entire term is an object or if it should include a form of a verb within the term. It seems that “to” should be added prior to “display”. However, this is also improper since processing circuitry is not for displaying data. Examiner requests clarification.
	In addition, “. . . receive a selection to set . . .” clause is ambiguous due to the ambiguous term as described above. 

Claim 6 mirrors above ambiguities and is similarly rejected. All dependent claims 3-5 and 8-9 are, also, similarly rejected based on dependency.

Response to Arguments
Applicant's arguments filed 12/16/2022 have been fully considered but they are not persuasive.
Applicant argues:
Re 101: 101 rejection based on statutory category should be withdrawn in view of amendment that includes a “processing circuitry”.
Examiner respectfully submits that the added “processing circuitry configured display search condition setting” does not specify hardware. Rather, it describes a “condition setting” which may be performed entirely in software. Furthermore, for argument sake, “processing circuitry” may be virtualized circuitry entirely in software. Therefore, 101 rejection is maintained.
Applicant argues that “articulatory organ” is not taught by the cited references. 
	Examiner respectfully submits that the claimed language is taught by the cited references.
	As an initial matter, Examiner thanks applicant for the thorough explanation of the inventive concept which is greatly helpful in understanding the intended invention. Looking into the claims the claims recite that “each of the kana symbol buttons corresponding one-to-one a kana symbol indicating a speech sound”. 
	Examiner has added a reference below, Vermeulen, that includes a keyboard with different grouping areas for various types of linguistic categories such as fricative, affricates, and vowels. Combining this keyboard with Maslen’s teaching of articulation manner and articulatory organ tool and . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1 and 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The body of the claim recites an apparatus; however, it does not recite any computer hardware or processor associated with such system.  And so, they lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material or program per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Waryas et al. (20020116183; “Waryas” hereinafter), further in view of Maslen et al. (US 20070105074; “Maslen” hereinafter), further in view of Vermeulen et al. (US 7720683; “Vermeulen” hereinafter), and further in view of Kida et al. (US 20090225034; “Kida” hereinafter).
As per claim 1, Waryas discloses A book search interface apparatus that sets a search condition for searching for a book in which a desired speech sound appears, in accordance with the set search condition (Waryas [0036: “The database is electronically searched (block 106) for records containing words that include the problem speech sound to generate a set of records.”]), the book research interface apparatus comprising:
processing circuitry configured display search condition setting and receive a selection to set the search condition for a speech sound in accordance with a selection [state of kana symbol buttons] disposed in a book search screen (Waryas [0035: Describing input of sounds and profile information to search records similar to “search condition setting”.]; [0036: Also describes use of user selection similar , [each of the kana symbol buttons] corresponding one-to-one to a kana symbol indicating a speech sound (Waryas [0035: “Then a problem speech sound that is desired to be improved upon is selected that is known from a prior diagnosis (block 103).:]), wherein the book search screen includes at least:
an articulation button group in which the [kana symbol buttons are arranged in a two-dimensional table in which each of several articulatory organs are arranged in a first dimension and each of several articulation manners are arranged in a second dimension] (Waryas [0036: Describes speech sound as consisting of “phoneme and a ‘feature’”. . . . “The feature comprises at least one of a place, a manner, and a voicing characteristic.” Where manner and voicing is analogous to articulation manner.]),
and each of the [kana symbol buttons is arranged according to a combination of an articulatory organ and an articulation manner] corresponding one-to-one to a kana symbol button (Waryas [0035: Describing input of sounds and profile information to search records similar to “search condition setting”.]; [0036: Also describes use of user selection similar to symbol buttons.]).
Waryas does not explicitly teach state of kana symbol buttons and Japanese syllabary button group.
However, Maslen in an analogous art teaches: state of kana symbol buttons, Japanese syllabary button group, and kana symbol [buttons] is arranged according to a combination of an articulatory organ and an articulation manner (Maslen [0025-0027: Describing use of a learning tool for pronunciation. The tool illustrated in Maslen is a semicircular electronically displayed device that shows a word and phonetic sound spelling short words that are associate with the learning word. The phonetic sound spelling includes alphabet and phonemes. Examiner analogizes the displayed phonetic sound spelling short words with the Japanese syllabary button group that includes “articulatory organ and Articulation manner” because they are data points regarding specific words.]). Therefore, would have 
Waryas and Maslen do not teach however, Vermeulen in an analogous art teaches:
kana symbol buttons are arranged in a two-dimensional table in which each of several articulatory organs are arranged in a first dimension and each of several articulation manners are arranged in a second dimension (Vermeulen [See figures 3A-3C where various dimensions are displayed as “Vocabulary”, “Tuning”, “Select pronunciations” “Edit pronunciations”, “Vowels”, “Diphthongs”, etc.]; [cl.12 lns 39-51: Shows an interface with various dimensions such as categories and pronunciations. For example, “Phones from the same category may be grouped together on the same line of the keyboard. For example, "plosives" are on the top left, "nasals" on the top right, and all the vowels are on the second line from the bottom.”]) and state of buttons (Vermeulen [See figure 5 where preferences are illustrated as state of buttons.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the arranging of a user interface to have different sections for articulation manner and articulatory organ values organized and displayed in predetermined locations denoting different dimensions of a display interface. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of searching records using interfaces that is easily and quickly recognizable (Vermeulen [cl.2 lns 20-25]).
Waryas, Vermeulen, and Maslen do not teach, however, Kida in an analogous art teaches the various buttons for searching and kana keyboard (Kida [See figure 3 where kana keyboard is illustrated.]; 

As per claim 3, rejection for claim 1 is incorporated and further Waryas discloses The book search interface apparatus according to claim 2, wherein the articulation button group includes:
an articulatory organ button that collectively controls a selection state of the kana symbol buttons corresponding to speech sounds related to respective articulatory organs; and an articulation manner button that collectively controls a selection state of the kana symbol buttons corresponding to speech sounds related to respective articulation manners (Maslen [0025-0027: Describing use of a learning tool for pronunciation. The tool illustrated in Maslen is a semicircular electronically displayed device that shows a word and phonetic sound spelling short words that are associate with the learning word. The phonetic sound spelling includes alphabet and phonemes. Examiner analogizes the displayed phonetic sound spelling short words with the Japanese syllabary button group that includes “articulatory organ and Articulation manner” because they are data points regarding specific words.]). 
Maslen does not teach the various buttons for searching.
However, the display of buttons and showing state of buttons whether selected or unselected is ubiquitous and obvious in view of the state of the search engine art. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of buttons and state of button information into the search device of Waryas. The modification would be obvious because one of ordinary skill in the art would be motivated 

As per claim 4, rejection for claim 1 is incorporated and further Waryas discloses The book search interface apparatus according to claim 1, wherein, 
the book search screen further includes a Japanese syllabary button group in which the kana symbol buttons are arranged in a two-dimensional table in which each of several vowels are arranged in a first dimension and each of several consonants are arranged in a second dimension, each of the kana symbol buttons is arranged according to a combination of a vowel and a consonant corresponding one-to-one to a kana symbol button (Kida [See figure 3 where kana keyboard is illustrated.]; [See also 0044-0047 describing kana, katakana, kanji character based keyboard.]), and
when the selection state of the kana symbol buttons included in at least one button group among the Japanese syllabary button group and the articulation button group has changed, a display of the selection state of the kana symbol buttons that correspond to the same speech sounds as the kana symbol buttons for which the selection state has changed in the other button group, is controlled to change so as to be the same as a display of the selection state of the kana symbol buttons for which the selection state has changed (Maslen [0025-0027: Describing use of a learning tool for pronunciation. The tool illustrated in Maslen is a semicircular electronically displayed device that shows a word and phonetic sound spelling short words that are associate with the learning word. The phonetic sound spelling includes alphabet and phonemes. Examiner analogizes the displayed phonetic sound spelling short words with the speech sound controlled change for the same display of the selection state of kana symbol because they are data points regarding specific words.] and Vermeulen [See figures 3A-3C where various dimensions are displayed as “Vocabulary”, “Tuning”, “Select pronunciations” “Edit pronunciations”, “Vowels”, “Diphthongs”, etc.]; [cl.12 lns 39-51: Shows an interface with various .

As per claim 5, rejection for claim 1 is incorporated and further Waryas discloses The book search interface apparatus according to claim 1, wherein the book search screen further includes at least one of the following: a text type setting field that designates a type of text with which the desired speech sound is written in the book; an in-word appearance location setting field that designates a location where the desired speech sound appears in a word appearing in the book; an in-sentence appearance location setting field that designates a location where the desired speech sound appears in a sentence appearing in the book; a word class setting field that designates a word class of a word in which the desired speech sound appears in the book; an appearance number setting field that designates a number of times the desired speech sound appears in the book; a mora number setting field that designates a number of moras in a word in which the desired speech sound appears in the book; a familiarity setting field that designates a familiarity of a word in which the desired speech sound appears in the book; an acquisition age setting field that designates an age of acquisition for a word in which the desired speech sound appears in the book; and a text variation number setting field that designates a number of variations of a word in which the desired speech sound appears in the book (Waryas [0035: Describing input of sounds and profile information to search records similar to “search condition setting”.]; [0036: Also describes use of user selection similar to symbol buttons.]).

As per claim 6, rejection for claim 1 is incorporated and further Waryas discloses A book search method comprising: 
a search condition setting step of a search condition setting unit setting a search condition for a speech sound in accordance with a selection [state of kana symbol buttons] disposed in a book search screen (Waryas [0035: Describing input of sounds and profile information to search records similar to “search condition setting”.]; [0036: Also describes use of user selection similar to symbol buttons.]), [each of the kana symbol buttons] corresponding one-to-one to a [kana] symbol indicating a speech sound (Waryas [0035: “Then a problem speech sound that is desired to be improved upon is selected that is known from a prior diagnosis (block 103).:]); and
a search step of a search unit searching for a book in which a desired speech sound appears, in accordance with the search condition (Waryas [0036: “The database is electronically searched (block 106) for records containing words that include the problem speech sound to generate a set of records.”]),
wherein the book search screen includes at least
an articulation button group in which the [kana symbol buttons are arranged in a two-dimensional table in which each of several articulatory organs are arranged in a first dimension and each of several articulation manners are arranged in a second dimension] (Waryas [0036: Describes speech sound as consisting of “phoneme and a ‘feature’”. . . . “The feature comprises at least one of a place, a manner, and a voicing characteristic.” Where manner and voicing is analogous to articulation manner.]),
and each of the [kana symbol buttons is arranged according to a combination of an articulatory organ and an articulation manner] corresponding one-to-one to a kana symbol button (Waryas [0035: Describing input of sounds and profile information to search records similar to “search condition setting”.]; [0036: Also describes use of user selection similar to symbol buttons.]).
Waryas does not explicitly teach state of kana symbol buttons and Japanese syllabary button group.
[kana symbol buttons] is arranged according to a combination of an articulatory organ and an articulation manner (Maslen [0025-0027: Describing use of a learning tool for pronunciation. The tool illustrated in Maslen is a semicircular electronically displayed device that shows a word and phonetic sound spelling short words that are associate with the learning word. The phonetic sound spelling includes alphabet and phonemes. Examiner analogizes the displayed phonetic sound spelling short words with the Japanese syllabary button group that includes “articulatory organ and Articulation manner” because they are data points regarding specific words.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the various methods of search word input by combining Waryas teaching of searching using phoneme and feature with Maslen teaching of visually selecting short words. The short words can be used to supplement the phonemes and feature search. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of searching records using visual manner to retrieve relevant records.
Waryas and Maslen do not teach however, Vermeulen in an analogous art teaches:
kana symbol buttons are arranged in a two-dimensional table in which each of several articulatory organs are arranged in a first dimension and each of several articulation manners are arranged in a second dimension (Vermeulen [See figures 3A-3C where various dimensions are displayed as “Vocabulary”, “Tuning”, “Select pronunciations” “Edit pronunciations”, “Vowels”, “Diphthongs”, etc.]; [cl.12 lns 39-51: Shows an interface with various dimensions such as categories and pronunciations. For example, “Phones from the same category may be grouped together on the same line of the keyboard. For example, "plosives" are on the top left, "nasals" on the top right, and all the vowels are on the second line from the bottom.”]) and state of [kana] symbol buttons (Vermeulen [See figure 5 where preferences are illustrated as state of buttons.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the 
Waryas, Vermeulen, and Maslen do not teach, however, Kida in an analogous art teaches the various buttons for searching and kana keyboard (Kida [See figure 3 where kana keyboard is illustrated.]; [See also 0044-0047 describing kana, katakana, kanji character based keyboard.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of buttons and kana keyboard into the search device of Waryas in view of Maslen and Vermeulen. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with an easy method of selecting search criteria by placing buttons and showing whether the buttons are selected using various languages.

Claims 8-9 are rejected similarly to claims 4-5, respectively. Methods are disclosed in Waryas in claim 17.

As per claim 10, rejection for claim 1 is incorporated and further Waryas discloses A non-transitory computer-readable recording medium on which a program recorded thereon for causing a computer to function as the book search interface apparatus according to claim 1 (See rejection for claim 1 and also Waryas [0019]).

Comments

Kia et al. (US 20090225034) – Teaches visualization of Japanese language keyboard and functionalities.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 03/10/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156